DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker (US 2015/0031454 A1) in view of Anderson et al. (US 2005/0054440 A1).
Regarding claim 1, Decker discloses a gaming machine, comprising:
a display configured to display a progression of a game including at least one event (see fig. 1);
a speaker configured to output a sound of the game (see par. [0020], gaming machine 102 may include electronic displays 110, 122, speakers 126);
a storage device configured to store tempo data including beat information of an entire BGM and sound data of the BGM (see par. [0033], Memory 304 may include any number of game tracks 310-312 for a game (e.g., a first through nth audio file containing music or other audio tracks for a game)); and
a controller connected to the display, the speaker, and the storage device (see par. [0020], A controller (not shown) within gaming machine 102 may run a game), wherein the controller is configured to:
start the display of the progression of the game in the display while causing the speaker to output the BGM on the basis of the sound data of the BGM stored in the storage device (see par. [0020], In response, the controller may cause reels shown on display 122 to spin, such as with a software-based slot game; also see par. [0025], In one embodiment, songs 202, 204 are different background songs that are played in the corresponding game. For example, song 202 may be the base song for a wager-based game and song 204 may be a song for a bonus round or when the game is waiting for an interaction with the player); and
determine a timing at which the event is displayed on the display on the basis of the tempo data (see par. [0018], In response to detecting an in-game event that triggers a change in the background music of the game and/or the playing of a sound effect, the playing of the new music or sound effect may be coordinated with the beats of the current background music).
However, Decker does not explicitly disclose dynamically configuring animation data so that the event is displayed at the determined timing and causing the dynamically configured animation data to be displayed on the display.
Anderson teaches a gaming machine with an audio synchronization feature including dynamically configuring animation data so that the event is displayed at the determined timing and causing the dynamically configured animation data to be displayed on the display (see par. [0029], In this example, the audio is a voice exclaiming, “You won!” An animated character is visible on a video screen and the character's mouth movements are synchronized to the audio). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gaming machine of Decker with the dynamically configured animation data of Anderson in order to accurately synchronize audio streams with other events such as animation files (see Anderson, par. [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer (US 2018/0053379 A1), Ueshima et al. (US 2011/0144780 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/24/2022